J-A17044-22



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN JONES                                 :
                                               :
                       Appellant               :   No. 2278 EDA 2021

            Appeal from the PCRA Order Entered November 5, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0006302-2016,
                           CP-51-CR-0006303-2016

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN JONES                                 :
                                               :
                       Appellant               :   No. 2279 EDA 2021

            Appeal from the PCRA Order Entered November 5, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0006302-2016,
                           CP-51-CR-0006303-2016


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED NOVEMBER 17, 2022

        Appellant, John Jones, appeals from the order of the Court of Common

Pleas of Philadelphia that dismissed his first petition filed under the Post

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17044-22



Conviction Relief Act (“PCRA”).1          He challenges the denial of his claims

requesting the recusal of the PCRA judge, asserting that his trial counsel

provided ineffective assistance, and alleging the existence of newly discovered

evidence. Upon review, we affirm.

        On direct review, we previously adopted the trial court’s following

summary of the facts of the case:

        On October 24, 2011, [Appellant’s] brother, Shaquille Jones, was
        murdered on the 2600 block of Silver Street in Philadelphia. While
        Shaquille Jones’s murder was under investigation by the police,
        [Appellant] believed that a group of men from Hollywood Street
        in Philadelphia were responsible. [Appellant] vowed to kill his
        brother’s murderers once he was released from prison for an
        unrelated conviction.

        On the evening of March 8, 2016, Rasheen Jay Holden, Dionte
        Jones (also known as “D”), Don Smith (also known as “Pookie”),
        and Phillip Miller, were outside drinking and playing spades on the
        2400 block of North Hollywood Street in Philadelphia. While they
        were playing, [Appellant] walked up to the group and said, “Give
        that shit up. Don’t run, D.” Dionte Jones ran off, and [Appellant]
        began to fire shots at him. In the meantime, the other men also
        attempted to flee.

        While Miller was trying to escape, [Appellant] began to fire shots
        at him. Miller was struck two times in the back. Philadelphia
        Police Officer Carlos Rodriguez responded to the scene and found
        Miller on the ground. Miller was put into Officer Rodriguez’s
        vehicle and transported to Temple University Hospital, where he
        was pronounced dead.

        The next day, on March 9, 2016, a memorial was held for Miller at
        a speakeasy on 28th and Huntingdon Streets in Philadelphia.
        During the evening, Eric Bright, Jeffrey Best, and three women,
        left the speakeasy to go outside and drink. In the meantime,
        someone called [Appellant] and told him that Bright was standing
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

                                           -2-
J-A17044-22


      outside on 28th and Huntingdon. [Appellant] subsequently drove
      to the location, and upon spotting Bright, ran up to the group with
      a gun in his hand. [Appellant] told everyone to not move and put
      his hands in Bright’s pockets. He then began to fire multiple shots
      at Bright. While [Appellant] was shooting, the rest of the group
      ran for safety. When the shots stopped, Best returned to the
      scene, and found Bright lying on the ground showing little signs
      of life.

      Philadelphia Police Officers, who were in the area, heard the
      gunshots and responded to the scene. Upon arriving, they found
      Bright lying in between two parked cars and suffering from
      multiple gunshot wounds. Bright was shot seven times: twice in
      the back, and once in the chest, face, left arm, left palm, and right
      ring finger.   The officers put Bright into their vehicle and
      transported him to Temple University Hospital, where he was
      pronounced dead.

      Philadelphia Police Detectives then conducted investigation of the
      two shootings. During the course of the investigations, Aikeem
      Corley positively identified [Appellant] as Phillip Miller’s shooter.
      Further, Jeffrey Best positively identified [Appellant] as Eric
      Bright’s shooter. Additionally, police recovered a Smith and
      Wesson nine-millimeter semiautomatic in an unrelated incident
      approximately five months after the shootings.              Ballistics
      confirmed that the weapon was used in both murders.


Commonwealth v. Jones, 2018 WL 4907581, *1 (Pa. Super., filed Oct. 10,

2018) (unpublished memorandum), quoting Trial Court Opinion, 1/3/18, 2-4

(citation to notes of testimony and exhibits omitted; formatting in brackets).

      At a non-jury trial, held on April 24-27, 2017, several police officers and

detectives, the Philadelphia Deputy Chief Medical Examiner, and eyewitnesses

to the shootings testified. Appellant did not take the stand or present evidence

on his own behalf. On both docket numbers, the court found Appellant guilty

of two counts each of first-degree murder and carrying a firearm on public

streets or public property in Philadelphia, and one count of carrying a firearm

                                      -3-
J-A17044-22



without a license.2        The court imposed an aggregate sentence of life

imprisonment without parole.3 After the denial of a post-sentence motion,

Appellant filed a direct appeal in which he challenged the weight and

sufficiency of the evidence.4 Jones, 2018 WL 4907581 at *2. On October

10, 2018, our Court affirmed the judgments of sentence. Commonwealth

v. Jones, 200 A.3d 544 (Pa. Super. 2018) (table). Appellant sought further

review.    On   March     12,    2019,    our   Supreme   Court   denied   allocatur.

Commonwealth v. Jones, 204 A.3d 359 (Pa. 2019) (table).

       On November 18, 2019, Appellant filed a pro se PCRA petition. Counsel

was appointed and filed a no-merit letter pursuant to Commonwealth v.

Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), that addressed the claims

presented in the pro se petition.5 Appellant subsequently filed a counseled
____________________________________________


2 18 Pa.C.S. § 2502(a), 18 Pa.C.S. § 6108, and 18 Pa.C.S. § 6106(a)(1),
respectively.

3 The aggregate term included concurrent imprisonment terms of life
imprisonment without the possibility of parole for each murder conviction, one
to two years of imprisonment for each conviction for carrying firearms on
public streets or public property in Philadelphia, and one and one-half to three
years of imprisonment for carrying a firearm without a license.

4 Our Court reinstated Appellant’s direct appeal rights after an initial appeal
was dismissed due to Appellant’s failure to file a docketing statement pursuant
to Pa.R.A.P. 3517.

5 The no-merit letter appears to only have been included in the lower court’s
docket at CP-51-CR-0006302-2016, however, a “condensed” identification of
the docket numbers for both cases on appeal appears on the letter. No-Merit
Letter, 4/21/20, 1 (“CP-51-CR-6302/3-2016”). The PCRA court advises in its
opinion that it found that the no-merit letter was inadequate and that it
(Footnote Continued Next Page)


                                           -4-
J-A17044-22



motion requesting the recusal of the PCRA judge who originally sat as the trial

judge and an amended PCRA petition in which counsel raised the ineffective

assistance of counsel and newly discovered evidence claims that are presented

in this appeal. Amended PCRA Petition, 11/14/20, ¶ 12(a)-(b). The PCRA

court denied the recusal motion. Order, 11/20/20. After the Commonwealth

filed a responsive brief, the PCRA court issued notice of its intent to dismiss

the petition without a hearing pursuant to Pa.R.Crim.P. 907. Rule 907 Notice,

9/8/21. Appellant filed a response to the Rule 907 dismissal notice challenging

the adequacy of his jury trial waiver colloquy to advance his ineffective

assistance of counsel claim. Response to Rule 907 Notice, 10/29/21, ¶¶ 4-6.

The PCRA court dismissed the petition on November 5, 2021. Order, 11/5/21.

Appellant timely filed notices of appeal and voluntarily filed a statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).6 Notices of

Appeal, 11/5/21; Rule 1925(b) Statement, 11/17/21.
____________________________________________


ordered counsel to either file a supplemental Finley letter or an amended
petition. PCRA Court Opinion, 2/1/22, 2.

6  Appellant’s counsel filed two notices of appeal and each notice of appeal
listed both trial court docket numbers. The notices, while identical in content,
were distinct filings that were docketed at different times. See Notice of
Appeal for 2278 EDA 2021, 1 (time-stamped as electronically filed at 11:24:40
p.m); Notice of Appeal for 2279 EDA 2021, 11/5/21, 1 (time-stamped as
electronically filed at 11:22:18 p.m.). The notices comply with Pa.R.A.P. 341,
which “requires that when a single order resolves issues arising on more than
one docket, separate notices of appeal must be filed from that order at each
docket.” Commonwealth v. Young, 265 A.3d 462, 477 (Pa. 2021). See
also Commonwealth v. Johnson, 236 A.3d 1141, 1145-48 (Pa. Super.
2020) (en banc) (finding a single defendant appealing from multiple dockets
(Footnote Continued Next Page)


                                           -5-
J-A17044-22



       Appellant presents the following issues for our review:

       1.     Did the PCRA [court] err by denying [Appellant’s] claim that
              [the PCRA court judge], as the waiver court judge, should
              have recused himself from reviewing [Appellant’s] PCRA
              petition?

       2.     Did the PCRA court err when it denied [Appellant’s] claim
              that trial counsel was ineffective for coercing him into a
              bench trial by claiming the Commonwealth would withdraw
              its pursuit of the death penalty in exchange for said waiver?

       3.     Did the PCRA court err when it denied [Appellant’s] newly
              discovered evidence claim regarding lead Detective
              Nathaniel Williams’ qualifying misconduct[?]


Appellant’s Brief at 7 (answers of the lower court omitted; formatting in

brackets).7

       “We review a ruling by the PCRA court to determine whether it is

supported by the record and is free of legal error. Our standard of review of
____________________________________________


may include multiple docket numbers on each notice of appeal, but still must
file separate notices of appeal for each docket); Pa.R.A.P. 105(a) (the Rules
of Appellate Procedure are to be liberally construed to effectuate, inter alia,
justice).

7 After Appellant voluntarily filed a Rule 1925(b) statement, the court issued
an order directing him to file a Rule 1925(b) statement. Order, 11/10/21, 1.
He then filed a second Rule 1925(b) statement. In his first Rule 1925(b)
statement, he only identified his ineffective assistance and newly discovered
evidence claims. Rule 1925(b) Statement, 11/9/21, 1. In the second
statement, he identified those claims along with his recusal claim. Rule
1925(b) Statement, 11/17/21, 1. The trial court’s opinion only addresses the
ineffective assistance of counsel and newly discovered evidence claims. PCRA
Court Opinion, 2/1/22, 4-9. Because the court ordered Appellant to file a Rule
1925(b) statement after he already voluntarily filed one, and the second
statement was filed within the time period set forth by the court’s Rule 1925
order, we will decline to find that Appellant waived his recusal claim by not
including it in his first Rule 1925(b) statement.

                                           -6-
J-A17044-22



a PCRA court’s legal conclusions is de novo.” Commonwealth v. Cousar,

154 A.3d 287, 296 (Pa. 2017) (citations omitted). “The PCRA court’s findings

will not be disturbed unless there is no support for the findings in the certified

record.”   Commonwealth v. Bishop, 266 A.3d 56, 62 (Pa. Super. 2021)

(citation omitted).

       In his first issue, Appellant claims that the PCRA court erred by denying

his recusal motion. Appellant’s Brief at 11-13. He acknowledges that it is

preferable for the same judge who presided at trial to also preside over PCRA

proceedings, that the standard for recusal provides that judges should recuse

themselves if they doubt their ability to preside impartially or where their

impartiality can be reasonably questioned, and that the burden of persuasion

for recusal rested with him as the moving party. Id. at 11-12. He argues

that recusal was appropriate because he was convicted after a non-jury trial

and the two homicide verdicts “evidence the [c]ourt’s belief in [his] criminal

culpability.” Id. at 13. As further support for recusal, he cites that the lower

court indicated that his sentence was “well deserved” and “appropriate under

all circumstances,” and that the murders in this case were “a great loss to the

[victims’] families” and a “senseless crime.” Id., citing N.T. 4/27/17, 140-

141.

       When a motion for recusal is denied, an appellate court’s function is to

determine whether the judge abused his or her discretion in denying recusal.

Reilly by Reilly v. Southeastern PA. Transp. Auth., 489 A.2d 1291, 1300

(Pa. 1985). In filing a motion for recusal, the moving party must allege facts

                                      -7-
J-A17044-22



tending to show bias, interest, or other disqualifying factors.     Id. A party

moving for recusal need not demonstrate actual prejudice, but rather an

appearance of impropriety or factors or circumstances that reasonably

question a jurist’s impartiality.   In re Lokuta, 11 A.3d 427, 435-36 (Pa.

2011).   On appeal following the denial of a recusal motion, we place the

burden on the party requesting recusal to establish that the judge abused his

or her discretion. See Commonwealth v. White, 734 A.2d 374, 384 (Pa.

1999) (“It is Appellant’s burden to establish that [the judge] abused his

discretion by denying her recusal motion.”). We presume that judges are fair

and competent. Commonwealth v. Shannon, 184 A.3d 1010, 1018 (Pa.

Super. 2018) (citation omitted).

      As acknowledged by Appellant, our Supreme Court has expressed a

strong preference for a trial judge to preside over a petitioner’s post-conviction

review    proceedings    to   promote     judicial   efficiency.    See,    e.g.,

Commonwealth v. Abu-Jamal, 720 A.2d 79, 90 (Pa. 1998) (“Generally, it

is deemed preferable for the same judge who presided at trial to preside over

the post-conviction proceedings since familiarity with the case will likely assist

the proper administration of justice.”). That preference, however, yields to

the decisions of the sitting jurist on matters of disqualification.          See

Pa.R.Crim.P. 903(C) (“The trial judge, if available, shall proceed with and

dispose of the [post-conviction review] petition in accordance with these rules,

unless the judge determines, in the interests of justice, that he or she should

be disqualified.”).

                                      -8-
J-A17044-22



      In this instance, we cannot find that the PCRA court abused its discretion

by denying Appellant’s recusal motion. The arguments made in favor of the

motion below mirror the arguments in Appellant’s appellate claim: that the

trial court was supposedly biased against Appellant by virtue of the verdicts

reached by the court and the court’s comments at sentencing concerning the

appropriateness of the sentence imposed, the fact that the court felt that the

sentence was “well-deserved,” the characterization of the crime committed as

“senseless,” and the court’s indication that the murders resulted in “a great

loss to the [victims’] families.” Recusal Motion, 9/3/20, ¶ 10.

      We are unable to infer that the verdicts by themselves were any proof

of bias.   See Abu-Jamal, 720 A.2d at 90 (“Adverse rulings alone do not,

however, establish the requisite bias warranting recusal, especially where the

rulings are legally proper.”). Moreover, we cannot consider that the court’s

statements at sentencing were improper and evidence of bias because – even

though Appellant was subject to mandatory life imprisonment terms – the

court was required by the Sentencing Code to consider the need for crafting a

sentence that was consistent with, inter alia, the protection of the public and

the gravity of the offenses as they related to the impact on the life of the

victims and on the community. Because the cited comments at sentencing

reflected the court’s consideration of the mandatory sentencing factors under

42 Pa.C.S. § 9721(b), we do not find that they provided any basis for recusal.

See, e.g., Commonwealth v. Brown, 141 A.3d 491, 499 (Pa. Super. 2016)

(judge’s statement at sentencing that a twenty-year imprisonment sentence

                                     -9-
J-A17044-22



was insufficient reflected careful consideration of the sentencing factors set

forth in 42 Pa.C.S. § 9721(b), as required by statute and case law, and did

not furnish a basis for a recusal claim on PCRA review).

      Having reviewed the record in this case, we are unpersuaded that

Appellant’s recusal claim revealed any proof of bias on the part of the lower

court or hinted at an appearance of impropriety. Given the stated preference

for trial judges sitting as post-conviction review jurists and our presumption

that judges are fair and competent, we are unable to conclude that the denial

of Appellant’s recusal claim was an abuse of discretion.

      In his second issue, Appellant claims that his trial counsel provided

ineffective assistance by “coercing him into a bench trial by claiming [that]

the Commonwealth would withdraw its pursuit of the death penalty in

exchange for” a waiver of his right to a jury trial. Appellant’s Brief at 10, 13-

15.

      As to a claim asserting ineffective assistance of counsel, we are guided

by a well-settled set of precepts:

      We presume counsel’s effectiveness, and an appellant bears the
      burden of proving otherwise. To establish ineffectiveness of
      counsel, a PCRA petitioner must plead and prove: his underlying
      legal claim has arguable merit; counsel’s actions lacked any
      reasonable basis; and counsel’s actions prejudiced him. Failure
      to satisfy any prong of the ineffectiveness test requires dismissal
      of the claim. Arguable merit exists when the factual statements
      are accurate and could establish cause for relief. Whether the
      facts rise to the level of arguable merit is a legal determination.




                                     - 10 -
J-A17044-22



Commonwealth v. Urwin, 219 A.3d 167, 172 (Pa. Super. 2019) (internal

citations and quotation marks omitted). “[W]hen a defendant claims that his

jury   waiver   was   not   knowing   and      voluntary   due   to   his   counsel’s

ineffectiveness, to prove actual prejudice the defendant must demonstrate a

reasonable probability that the result of the waiver proceeding would have

been different absent counsel’s ineffectiveness.”            Commonwealth v.

Mallory, 941 A.2d 686, 702 (Pa. 2008).

       When a defendant choses to waive the right to a trial by a jury,

Pa.R.Crim.P 620 provides, as follows, that a colloquy shall appear of record:

       In all cases, the defendant and the attorney for the
       Commonwealth may waive a jury trial with approval by a judge of
       the court in which the case is pending, and elect to have the judge
       try the case without a jury. The judge shall ascertain from the
       defendant whether this is a knowing and intelligent waiver, and
       such colloquy shall appear on the record. The waiver shall be in
       writing, made a part of the record, and signed by the defendant,
       the attorney for the Commonwealth, the judge, and the
       defendant’s attorney as a witness.


Pa.R.Crim.P. 620.      The essential elements of a jury waiver “are the

requirements that the jury be chosen from members of the community (a jury

of one’s peers), that the verdict be unanimous, and that the accused be

allowed to participate in the selection of the jury panel.” Commonwealth v.

Williams, 312 A.2d 597, 600 (Pa. 1973). “[T]he use of a written jury trial

waiver form has been deemed sufficient in the absence of an oral jury trial

waiver colloquy.”     Commonwealth v. Michaud, 70 A.3d 862, 870 (Pa.

Super. 2013), citing Williams, 312 A.2d at 599-600.


                                      - 11 -
J-A17044-22



      When a presumptively-valid waiver is collaterally attacked under
      the guise of ineffectiveness of counsel, it must be analyzed like
      any other ineffectiveness claim … [T]he analysis must focus on the
      totality of relevant circumstances. Those circumstances include
      the defendant’s knowledge of and experience with jury trials, his
      explicit written waiver (if any), and the content of relevant off-
      the-record discussions counsel had with his client.


Mallory, 941 A.2d at 698.

      On PCRA review, Appellant asserted that his counsel coerced him into

waiving his jury trial rights by improperly telling him that the Commonwealth

would forgo a pursuit of a capital sentence if he entered a jury trial waiver:

      He was informed by trial counsel that this was a death penalty
      case. It was for this reason, and this reason only, that he waived
      his right to a jury trial, believing that, by waiving his right to a
      jury trial, he would no longer be eligible for the death penalty if
      convicted.     Based on the transcripts, it appears there was
      discussion between the Commonwealth and defense counsel
      about a possible waiver, but there is nothing in the record to
      indicate or suggest why the Defendant waived his right to a jury
      trial, in a double murder case, before [the trial judge]. The
      undersigned can think of no reason for why the Defendant, before
      th[e trial c]ourt, would waive his waive his right to a jury trial, in
      a double murder case, without consideration for said waiver.


Amended PCRA Petition, 11/14/20, ¶ 12(a) (emphasis in original; formatting

in brackets; record citation omitted). The PCRA court denied this claim for

lack of merit because it was contradicted by the statements made under oath

by Appellant in his jury waiver colloquy, and Appellant made no proffer to

support his assertion of coercion. PCRA Court Opinion, 2/1/22, 5-7.

      Here, the certified record includes separate written jury trial waiver

colloquies for each of Appellant’s underlying cases. Each addressed all the

                                     - 12 -
J-A17044-22



essential elements for a jury trial waiver that were addressed in Williams.

Notably, Appellant agreed in the written jury trial waiver colloquies that the

maximum sentence for his murder charges was life imprisonment. Written

Jury Trial Waiver Colloquies, 4/24/17, ¶ 38. The trial court also conducted an

oral jury trial waiver colloquy in which Appellant confirmed that his waiver of

his jury trial rights was not the product of threats, coercion, or promises.

PCRA Court Opinion, 2/1/22, 7. The Commonwealth included the following

pertinent section of the oral colloquy in its motion to dismiss the PCRA

petition:

      THE COURT: Understanding all of those things; how a jury trial
      would work; how a judge trial would work; is it still your decision
      to adhere to your decision to have a judge trial?

      THE DEFENDANT: Yes. That is what I want.

      THE COURT: Has anyone promised you anything or anybody
      threaten you in any way or used any kind of force against you to
      get you to give up your right to a jury trial?

      THE DEFENDANT: No, sir.

      THE COURT: You’re doing it of your own free will?

      THE DEFENDANT: Yes, sir.


Commonwealth Motion to Dismiss, 8/16/21, 5, quoting N.T. 4/24/17, 15-16.

      A criminal defendant should not be permitted to extricate himself from

an otherwise valid jury trial waiver premised upon a sentencing issue unless

he can prove that his jury waiver was part of an explicit agreement for a

sentencing concession. See, e.g., Commonwealth v. Houck, 948 A.2d 780,


                                    - 13 -
J-A17044-22



788 (Pa. 2008) (“[I]f a defendant seeks to invalidate an otherwise valid jury

waiver based on a trial court’s recitation of his or her potential sentence, the

defendant should be required to demonstrate that his or her understanding of

the length of the potential sentence was a material factor in making the

decision to waive a jury trial.”). In this instance, the oral and written jury

waiver colloquies show that Appellant waived his jury trial rights without any

agreement as to a potential sentence and that he entered that waiver with the

knowledge that the Commonwealth was only seeking life imprisonment

sentences for his murder charges.

      Appellant could not prevail on the instant claim in the absence of an

additional proffer of evidence concerning the prior advice of his counsel

because he could not obtain post-conviction relief by merely claiming that he

lied during his jury waiver colloquy. See Commonwealth v. Bishop, 645

A.2d 274, 277 (Pa. Super. 1994) (relying, in the context of a claim of

ineffectiveness in connection with an alleged jury waiver based on coercion,

on caselaw addressing claims of coerced guilty pleas and maintaining that a

defendant cannot prevail by claiming that he lied previously while under oath

during a guilty plea colloquy).   The PCRA court properly appreciated that

Appellant could only succeed on his claim by proffering independent

corroboration that his trial counsel had improperly induced his jury trial

waiver. PCRA Court Opinion, 2/1/22, 6-7, citing Commonwealth v. Carey,

340 A.2d 509, 511 (Pa. Super. 1975) (“Since it is rather common for a

disappointed defendant to claim that he was induced to waive a constitutional

                                     - 14 -
J-A17044-22



right because of some promise by his counsel … it has been held that ordinarily

no relief will be granted unless the defendant’s testimony is ‘corroborated by

some other source which is accepted as truthful.’”) (citations omitted). In

the absence of a proffer of extrinsic evidence concerning the advice of his prior

counsel, Appellant was bound by the statements he made during his jury trial

waiver colloquies.8 Accordingly, the PCRA court properly denied the instant

claim as meritless.

       In his last issue, Appellant asserts that the PCRA court erred by denying

him relief on his claim of newly discovered evidence of misconduct by the lead

detective in his cases, Nathaniel Williams. Appellant’s Brief at 15-19. He does

not address the nature of the evidence supporting the claim other than to

refer to “Police Misconduct Disclosure Notices” about Detective Williams and

another detective (Philip Nordo) that he notes are “referenced but not

attached.”9 Id. at 15. He asserts that Detective Williams’ “position as lead

detective on both cases and trial testimony raises significant issues given his

now known history of misconduct,” and that, if that “history [had] been known



____________________________________________


8 While it was not acknowledged by Appellant in any of his filings, we note
that Appellant’s ability to proffer additional evidence in support of the instant
claim was obviously affected by the untimely passing of his trial counsel prior
to the filing of his amended PCRA petition. PCRA Court Opinion, 2/1/22, 7 n.1
(acknowledging that trial counsel passed away on April 15, 2020).

9 Appellant referred to a disclosure of “qualifying misconduct” by Detective
Williams in his amended PCRA petition, but never appended a copy of that
disclosure to his petition. Amended PCRA Petition, 11/14/20, 12(b).

                                          - 15 -
J-A17044-22



at the time of trial,” he would not have opted for a non-jury trial and would

have been acquitted by a jury. Id. at 19.

       In the absence of any discussion of the nature of the “newly discovered

evidence” at the focus of Appellant’s claim in his appellate brief or his amended

PCRA petition, the PCRA court has offered us the following summary of the

“evidence:”

       From October to November of 2017, Detective Nathaniel Williams
       is alleged to have used his authority as a police officer to access
       a police database in order to investigate a woman who had
       accused his cousin of stalking and harassment. He is also alleged
       to have then lied to his superior officers about his actions. See
       Commonwealth v. Nathaniel Williams, MC-51-CR-0030428-
       2019, Trial Court Opinion of Crystal Bryant-Powell, J., filed
       October 18, 2021, at pp. 2-5. Detective Williams was arrested in
       November of 2019, on charges of tampering with public records,
       obstruction of the administration of law, unsworn falsification to
       authorities, and tampering with evidence. See Docket No. MC-
       51-CR-0030428-2019. On September 11, 2020, the case was
       dismissed for lack of evidence. Id. The Commonwealth refiled
       the original complaint, which was again dismissed for lack of
       evidence. Id. The Commonwealth appealed and the case is
       currently pending in the Superior Court. See Docket No. 980 EDA
       2021.


PCRA Court Opinion, 2/1/22, 8-9.10

       After-discovered evidence is a recognized ground for relief under the

PCRA.    See 42 Pa.C.S. § 9543(a)(2)(vi).          To prevail on a claim of after-

discovered evidence, a PCRA petitioner must demonstrate that the evidence:

“(1) could not have been obtained prior to the conclusion of the trial by the
____________________________________________


10As of the drafting of this memorandum, the Commonwealth’s appeal from
the dismissal of the charges against Williams remains pending.

                                          - 16 -
J-A17044-22



exercise of reasonable diligence; (2) is not merely corroborative or

cumulative; (3) will not be used solely to impeach the credibility of a witness;

and (4) would likely result in a different verdict if a new trial were granted.”

Commonwealth v. Pagan, 950 A.2d 270, 292 (Pa. 2008). Failure to satisfy

one prong of this four-part test is fatal to the claim. See Commonwealth v.

Solano, 129 A.3d 1156, 1180 (Pa. 2015) (“As this test is conjunctive, failure

to establish one prong obviates the need to analyze the remaining ones.”).

      The PCRA court’s denial of this claim is two-fold. First, the court advises

that, because the alleged misconduct at the focus of the “evidence” did not

take place until six months after Appellant’s trial, the “evidence” at issue could

not be considered after-discovered evidence for purposes of a claim under 42

Pa.C.S. § 9543(a)(2)(vi). PCRA Court Opinion, 2/1/22, 8. Second, the court

noted that, even if the “evidence” of alleged misconduct by Detective Williams

were available at trial, it would not have likely compelled a different trial

verdict because the evidence “had no nexus to [Appellant’s] case, and little

probative value regarding Detective Williams’s work as a homicide detective

generally.” Id. The Commonwealth separately argues that any evidence of

misconduct by Detective Williams would not have affected the trial verdicts

because Detective Williams did not participate in the interviews of any of the

eyewitnesses    regarding    the   murder      of   victim   Miller,   and   “there

was ample untainted evidence to find [Appellant] guilty of murdering victim

Bright.” Appellee’s Brief at 19-21.




                                      - 17 -
J-A17044-22



      We discern multiple reasons for denying the after-discovered evidence

claim as meritless.   As an initial matter, the presently-dismissed criminal

charges against Detective Williams could not constitute evidence for purposes

or an after-discovered evidence claim because criminal indictments or criminal

charges are based upon allegations, not proven facts. See Commonwealth

v. Delbridge, 859 A.2d 1254, 1258 (Pa. 2004) (stating “[a]llegations are not

evidence”); see also Commonwealth v. Griffin, 137 A.3d 605, 609-10 (Pa.

Super. 2016) (explaining that, allegations or accusations contained in a

criminal indictment, or criminal charges, are not evidence), appeal denied,

157 A.3d 476 (Pa. 2016); Commonwealth v. Shelley, 2022 WL 1087379,

*7 (Pa. Super., filed Apr. 12, 2022) (rejecting an after-discovered evidence

claim based on the criminal charges against Detective Williams and noting that

“neither the criminal indictment nor criminal charges constitutes evidence for

purposes of an after-discovered evidence claim”) (unpublished memorandum

cited for persuasive value).

      Next, even if the criminal allegations against Detective Williams could

be considered evidence, this claim would fail because the evidence, which was

not alleged to have stemmed from misconduct in Appellant’s case, would be

solely used to impeach the credibility of the detective with respect to his

accounts of the interviews he conducted and the witness statements he




                                    - 18 -
J-A17044-22



recorded.11 See Commonwealth v. Johnson, 179 A.3d 1105, 1123 (Pa.

Super. 2018) (holding that the criminal conviction of a police detective, who

was involved in the questioning of a witness that identified the petitioner as

the perpetrator of a fatal shooting, did not constitute after-discovered

evidence because evidence of the conviction would only be used for

impeachment purposes and there was no evidence that the police detective

committed misconduct in the petitioner’s case), appeal denied, 197 A.3d

1174 (Pa. 2018); see also Commonwealth v. Foreman, 55 A.3d 532, 537

(Pa. Super. 2012) (holding that, “new evidence” of the filing of criminal

charges against a police detective in an unrelated matter does not satisfy the

after-discovered evidence test because the “new evidence” would be used

solely for impeachment purposes and would not likely result in a different

verdict); Griffin, 137 A.3d at 610 (stating that, even if the allegations

contained in an indictment or criminal complaint were “evidence,” a petitioner

would still not satisfy the after-discovered evidence test because the alleged

evidence would be used solely for impeachment purposes); Shelley, 2022 WL
____________________________________________


11 With respect to the case of victim Bright, Detective Williams interviewed
and took a statement from Jeffrey Best. N.T. 4/25/17, 16-40, 45-73; N.T.
4/27/17, 7-8; Commonwealth Exhibit 271 (Jeffrey Best Statement, 5/11/16).
With respect to the case of victim Miller, Detective Williams interviewed and
took a statement from Zsahniah Jones, and attempted to interview Nasir
Brown Simpson, the person who had been caught with the gun used in the
murders. N.T. N.T. 4/26/17, 9-36; N.T. 4/27/17, 9-16, 67-70, 85-86;
Commonwealth Exhibit 51 (Zsahniah Jones Statement, 5/13/16). Detective
Williams also testified that he received a letter from Reginald Hutson and
spoke to him about inculpatory statements made by Appellant, though he did
not conduct a formal interview of Mr. Hutson. N.T. 4/26/17, 80-83; N.T.
4/27/17, 17-18, 30.

                                          - 19 -
J-A17044-22



1087379 at *8 (denying an after-discovered evidence claim based on the

criminal charges against Detective Williams on the grounds that the

“evidence” would be used only to impeach the credibility of Detective Williams

and another detective to demonstrate that the detectives falsified police

statements implicating Shelley as the perpetrator of a fatal shooting)

(unpublished memorandum cited for persuasive value).

      Lastly, the PCRA court could not have erred by concluding that the

allegations of misconduct involving Detective Williams likely would not have

resulted in a different verdict if a new trial were granted. Here, the focus of

Appellant’s claim was alleged conduct by the detective that supposedly took

place six to seven months following Appellant’s trial and had no apparent

connection to the investigation of Appellant. PCRA Court Opinion, 2/1/22, 8-

9. The allegations involved supposed efforts of the detective to investigate a

woman who had made accusations of stalking and harassment against the

detective’s cousin and that the detective then lied to his superior officers about

his actions.   Id.   Even if the underlying allegations of misconduct were

accepted as true, they suggested that the detective embarked on a retaliatory

investigation and then was dishonest about his efforts to engage in that

investigation. The instant case has no apparent connections with the basis of

the allegations at the focus of the claim: the detective was not alleged to have

engaged in a retaliatory investigation of Appellant and the misconduct

allegations were based on events that took place months after Appellant’s

trial. Thus, Appellant could not establish a nexus between his case and the

                                     - 20 -
J-A17044-22



purported after-discovered evidence and thus could not establish the

likelihood of a different outcome in his case. See Foreman, 55 A.3d at 537-

38 (Pa. Super. 2012) (Foreman’s “new evidence” regarding criminal charges

against a detective who testified at his criminal trial did not justify a new trial;

Foreman failed to show any nexus between his case and the detective’s

alleged misconduct in an incident which occurred more than two years after

Foreman’s conviction and the evidence would be used solely to impeach the

detective); Commonwealth v. Soto, 983 A.2d 212, 215-216 (Pa. Super.

2009) (holding that the discovery of a series of thefts committed by a police

chemist following appellants’ convictions failed to provide a basis for awarding

new trials on narcotics charges where appellants failed to show to show that

the evidence of the chemist’s improper activities would have compelled

different results at their trials, and noting that the assertions that the chemist

likely stole drugs years before or that she added weight to the contraband in

evidence was conjecture).

      For these reasons, we cannot conclude the PCRA court erred or abused

its discretion in denying relief on Appellant’s after-discovered evidence claim.

      Order affirmed.




                                      - 21 -
J-A17044-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2022




                          - 22 -